 
 
Exhibit 10.1
CELGENE CORPORATION
 
WAIVER
 
This WAIVER, dated as of September 26, 2013, is made by Celgene Corporation (the
“Corporation”).
 
Reference is made to those Warrants to Purchase Common Stock of Tengion, Inc.,
dated as of June 28, 2013, that are held by the Corporation (the
“Warrants”).  Reference is also made to those Warrants to Purchase Common Stock
of Tengion, Inc., dated as of June 28, 2013, that were issued in connection with
$18,576,000.00 million of senior secured convertible notes purchased by
investors on June 28, 2013 (the “Investor Warrants”).  Capitalized terms used by
not otherwise defined herein shall have the meanings ascribed to them in the
Warrants.
 
The Corporation hereby waives any adjustment to the Exercise Price of the
Warrants under Section 5(h)(i) of the Warrants that would be effected at any
time pursuant to such Section 5(h)(i) if any such adjustment would result in
such Exercise Price being reduced to any amount that is  equal to or greater
than the exercise price of the Investor Warrants in effect prior to the time
such adjustment would be effected.
 
If any such adjustment under such Section 5(h)(i) would result in the Exercise
Price of the Warrants being reduced to less than the exercise price of the
Investor Warrants in effect immediately prior to any adjustment of the Investor
Warrants that is to be made as a result of the similar provision in the Investor
Warrants, then, pursuant to and in accordance with the provisions such Section
5(h)(i), following such adjustment to the Exercise Price of the Warrants and the
adjustment to the exercise price of the Investor Warrants as a result of such
similar provision, the Exercise Price of the Warrants shall be the same as the
exercise price of the Investor Warrants.  By way of illustration, if the
Applicable Post Registration Price is $0.62 and, immediately prior to the
expiration of the Post Registration Period, the Exercise Price of the Warrants
is $1.01 and the exercise price of the Investor Warrants is $0.69, then both the
Exercise Price of the Warrants and the exercise price of the Investor Warrants
will be reduced to $0.62.
 
For the avoidance of doubt, other than as specifically set forth herein, the
Corporation’s rights and obligations under the Warrants shall remain unaffected
by this Waiver, and shall continue in full force and effect.
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, this Waiver is made as of the date first set forth above.



 
CELGENE CORPORATION
                   
By:
/s/ Perry Karsen
   
Name:  Perry Karsen
   
Title:    CEO, Celgene Cellular Therapeutics



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 


 